DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-32 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-6 and 13-19) and of the species (cells: kidney epithelial cells) in the reply filed on 01/28/2021 is acknowledged.  Claims 7-12 and 20-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/28/2021.

Claims 1-6 and 13-19 were examined on their merits.

Drawings
Figures 6A, 6B, 7A, 7B, 8A, 8B, 9A, 9B, 9C and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, see Toh et al. (2013), cited in the IDS, Pg. 9, Fig. 3.  See MPEP § 608.02(g).  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Charest et al. (US 2011/0082563 A1), cited in the IDS.

Charest et al. teaches a device for simulating a function of a tissue (paragraph  [0011] “the microchannels (thus microfluidic) may further be configured so as to collectively mimic kidney tissue" and paragraph [0037] "the devices may be adjusted to mimic important features of biological organs and tissues”), comprising:


a second structure (polymer layer #102; FIGS. 1A-C) defining a plurality of second chambers along the long axis defined by the plane of layer #102 (channels #112; FIGS. 1 A-C) extending along the first chamber (FIG. 1C illustrates that the second chambers #112 all extend along the first chamber #108; paragraph [0023] “channels #112 are closely spaced and laterally overlap with the wider channel #108 along the larger portion of the channel length"), wherein each of the second chambers has a fluid therein (paragraph [0026] “during operation of a device #100, such as the one shown in FIGS. 1A-1C and 2, fluid, which may include cells, is conveyed to the microchannels #108, #112 through the ports #110, #114;
and a membrane (membrane #106; FIGS. 1A-C) located at an interface region between the first chamber and the plurality of the second chambers (FIGS. 1A-C illustrate that the membrane #106 is located between the first chamber #108 and the plurality of second chambers #112; paragraph [0024] "the channels #108, #112 defined in each of the polymer layers #102, #104 each have an open side facing the membrane #106”), the membrane having cells adhered on a first side facing toward the first chamber and on a second side facing toward the plurality of second chambers (FIGS, 1 A-C and paragraph [0041] “the cells may adhere to the walls and/or membrane. In membranes with sufficient pore sizes, the cells may occupy the pores themselves, thus forming a porous cell culture layer, and reading on Claims 1-4, 13 and 15-19.



Since each channel has distinct inlet and outlet ports, the type of fluid and flow conditions may be controlled independently for each channel”), each fluid having an agent of a different concentration and/or flowing at a different flow rate (paragraph [0026] “fluid mechanical parameters in one channel may differ from fluid mechanical parameters in another channel, whether the other channel is in the same or another layer, Fluid mechanical parameters include, for example, pressure, flow rate, shear rate, shear stress, laminarity, and viscosity.  Other parameters that may differ between channels #108, #112 include temperature, thermal conductivity, electrical conductivity, density, and chemical composition of the fluid");
and wherein the cells adhered on the first side include kidney epithelial cells (paragraph [0014] “the invention provides a method for mimicking a kidney.  The method involves providing a bioreactor having the features described above, in which the parameter varies in a way that mimics a kidney structure. 



With regard to Claim 14, Charest et al. further teaches that the bioreactor device may be used for drug efficacy and toxicity testing by evaluating the kidney-related cells in the bioreactor for viability and markers of cell health after insult (contact with drug/agent/pharmaceutical).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Charest et al. (US 2011/0082563 A1), as applied to Claims 1-4 and 13-19 above, and further in view of Van Noort et al. (US 2011/0269226 A1), both cited in the IDS.

The teachings of Charest et al. were discussed above.

et al. did not teach wherein the device further comprises the second chamber being coupled to a gradient generator, as required by Claim 5;
wherein the gradient is continuous or discrete, as required by Claim 6.

Van Noort et al. teaches a microfluidic continuous flow device for culturing biological material (Title; Abstract), having a first (Fig. 2, #33) and second (Fig. 2, #34) chambers, wherein the second chamber being coupled to a gradient generator (FIG. 2 illustrates the inlet channel network #34 being coupled to a concentration gradient generator #140);
wherein the gradient is continuous or discrete (FIGS. 12A-B and Pg. 3, paragraph [0044] "FIG. 12A shows the setup of a linear gradient generator. The substance to be diluted into different concentrations and fed into the concentration gradient generator exits such a linear concentration gradient generator in concentrations of 0, 0.25, 0.5, 0.75 and 1 relative to the initial concentration.  FIG. 12B shows the setup of a logarithmic gradient generator”);
and wherein the microfluidic continuous flow device has applicability in high throughput drug screening assays or assays testing the biological effect of at least one chemical substance (Pg. 2, Paragraph [0032]).




et al. which may be used for drug efficacy and toxicity testing with the teaching of Van Noort et al. of a microfluidic continuous flow device coupled to a gradient generator because this would provide a range of the drug/compound to be tested which can be applied to the cells in the device for purposes of drug screening assays or assays testing the biological effect of at least one chemical substance in a model of the kidney.  This is no more than the application of a known technique (microfluidic device coupled to gradient generator) to a known device (microfluidic device comprising kidney cells) ready for improvement to yield predictable results (microfluidic kidney simulating device for testing drug toxicity. biological effects of an agent). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art would have been motivated to make this combination in order to test/screen a drug/pharmaceutical for its effects on kidney cells over a broad range of concentrations. 


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/17/2021